Citation Nr: 0725142	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-12 532	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for right ear melanoma 
to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation.

3. Entitlement to service connection for right arm actinic 
keratosis to include as due to exposure to ionizing 
radiation.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1954 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in August 2002, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In November 2006, the Board remanded the claim for further 
procedural development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In June 2007, the veteran appeared at a hearing before the 
undersigned. 
A transcript of the hearing is in the record. 


FINDINGS OF FACT

1. Right ear melanoma was not affirmatively shown to have 
been present in service; melanoma was not manifest to a 
compensable degree within one year of separation from 
service; melanoma, first documented after service, is 
unrelated to an injury or disease of service origin; melanoma 
is not subject to the presumption of service connection due 
radiation-risk activity; melanoma is not due to in-service 
exposure to ionizing radiation; and melanoma is not actually 
caused by ionizing radiation. 

2. Prostate cancer was not affirmatively shown to have been 
present in service; prostate cancer was not manifested to a 
compensable degree within one year from the date of 
separation from service; prostate cancer, first documented 
after service, is unrelated to an injury or disease of 
service origin; prostate cancer is not subject to the 
presumption of service connection due to radiation-risk 
activity; prostate cancer is not due to in-service exposure 
to ionizing radiation; and prostate cancer is not actually 
caused by ionizing radiation.

3. Right arm actinic keratosis was not affirmatively shown to 
have been present in service; right arm actinic keratosis, 
first documented after service, is unrelated to an injury or 
event of service origin, including exposure to ionizing 
radiation; right arm actinic keratosis is not a radiogenic 
disease; and actinic keratosis is not actually caused by 
ionizing radiation. 


CONCLUSIONS OF LAW

1. Right ear melanoma was not incurred in or aggravated by 
service and melanoma of the right ear may not be presumed to 
have been incurred in service as a chronic disease or as a 
disease subject to the presumption of service connection due 
to radiation-risk activity.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

2. Prostate cancer was not incurred in or aggravated by 
service and prostate cancer may not be presumed to have been 
incurred in servicee as a chronic disease or as a disease 
subject to the presumption of service connection due to 
radiation-risk activity.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

3. Right arm actinic keratosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2005.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); 

and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the provision for the effective date).  

To the extent that the veteran was not notified of the degree 
of disability assignable and the provision for the effective 
date, as the claims of service connection are denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this lack of notice.  
Sanders v. Nicholson, 487 F.3d 881 (2007). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing.  
As the timing error did not affect the essential fairness of 
the adjudication of the claims, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
personnel records and service medical records as well as VA 
and private medical records.  In support of the veteran's 
claims that the current diseases were caused by in-service 
exposure to ionizing radiation, VA has also obtained a VA 
medical opinion and statements from the National Personnel 
Records Center (NPRC), the Defense Reduction Agency, and the 
Navy Dosimetry Center.  As the medical evidence is sufficient 
to decide the claims, VA examination is not warranted.  
38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including cancer, either skin or prostate, if the cancer 
manifests to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran participated in service in a radiation-risk 
activity, and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in service.  Neither skin cancer nor 
prostate cancer is on the list of specific diseases 
associated with radiation-risk activity.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

If a veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically 
enumerated diseases, any form of cancer, then his claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Factual Background 

In statements and testimony, the veteran states that he was 
exposed to ionizing radiation either when his ship 
participated in Operation REDWING or while working on 
aircraft that had participated in Operation REDWING on 
Enewetak Atoll in September 1957.  

Service personnel records show the veteran was an aircraft 
engine mechanic and he was assigned to VP-22 and Patrol 
Squadron 22.  In 1957, he received temporary orders to 
proceed to Enewetak for temporary additional duty involving 
an aircraft engine change.  A record attached to the orders 
show that the veteran arrived on Enewetak on September 27, 
1957, and departed on September 30, 1957.

The service medical records, including the reports of 
enlistment and separations examinations, contain no 
complaint, finding, or history of right ear melanoma, 
prostate cancer, or right arm actinic keratosis.

After service, right ear melanoma was diagnosed in June 1998, 
prostate cancer was diagnosed in May 2001, and right arm 
actinic keratosis was diagnosed in March 2000. 

In December 2000, the NPRC reported that there was no record 
of Occupational Exposure to Ionizing Radiation for the 
veteran.  

In July 2001, the Navy Dosimetry Center reported that while 
there was a registry of all Navy personnel exposure to 
ionizing radiation since 1947, a search of the database did 
not reveal any record for the veteran. 

In September 2004, The Defense Reduction Agency reported that 
the veteran was not a participate in Operation REDWING 
conducted at Enewetak Atoll from May 5, 1956, to August 6, 
1956, or during the operational period of Operation REDWING 
for maintenance or garrison service at Enewetak Atoll from 
August 7, 1956, to August 7, 1957, because the veteran was 
there in September 1957. 

In October 2004, the Defense Reduction Agency thereafter 
reported that, based on the radiation dose reconstruction for 
Enewetak Atoll following Operation REDWING, the average daily 
radiation level for September 1957 was 0.4 millirem per day. 

In April 2005, the Chief Public Health and Environmental 
Hazards Officer to VA's Director of the Compensation and 
Pension Service expressed the opinion that based on the 
Defense Threat Reduction Agency's report that the average 
daily radiation level for Enewetak Atoll for September 1957 
was 0.0004 rem per day and as the veteran was on the atoll 
from September 27, 1957, to September 30, 1957, (4 days), it 
is estimated that his radiation dose was 0.0016 rem.  

The Chief Public Health and Environmental Hazards Officer of 
VA, citing the Interactive Radioepidemiological Program of 
the National Institute for Occupational Safety and Health, 
estimated that the likelihood that exposure to 


ionizing radiation was responsible for the malignant melanoma 
was a probability of 0.01 %, and that the estimated 
likelihood that exposure to ionizing radiation was 
responsible for prostate cancer was 0.00 %. 

The Chief Public Health and Environmental Hazards Officer of 
VA then expressed the opinion that it was unlikely that the 
veteran's malignant melanoma or adenocarcinoma of the 
prostate can be attributed to exposure to ionizing radiation 
in service. 

In April 2005, the VA's Director of Compensation and Pension 
Service, citing the The Defense Threat Reduction Agency dose 
estimate and the opinion of the Chief Public Health and 
Environmental Hazards Officer of VA, expressed the opinion 
that there is no reasonable possibility that the veteran's 
melanoma or adenocarcinoma of the prostate gland resulted 
from radiation exposure in service. 

In May 2006, a VA physician, noting the veteran's history of 
cancer and his exposure in the service to post-atomic testing 
radiation, stated that he encouraged the veteran to continue 
to try to get service-connected for his radiation exposure.

Analysis 

On the basis of the service medical records, right ear 
melanoma, prostate cancer, or right arm actinic keratosis was 
not affirmatively shown to have had onset during service.  
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that right ear melanoma, prostate 
cancer, or right arm actinic keratosis was noted or observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).



The record does show that after service right ear melanoma 
was first documented in June 1998, over 40 years after 
service in 1957 and well beyond the one-year presumptive 
period for skin cancer as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309. 

Also the record does show that after service a history of 
prostate problem was first documented in 1997, and prostate 
cancer by biopsy was first documented in 2001, over 40 years 
after service in 1957 and well beyond the one-year 
presumptive period for prostate cancer as a chronic disease 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.306, 3.309.

Excluding radiation exposure, there is no medical evidence 
that melanoma, prostate cancer, or actinic keratosis, first 
documented after service, is otherwise related to an injury 
or disease of service origin, considering 38 C.F.R. 
§ 3.303(d).  

As for establishing presumptive service connection under 38 
C.F.R. § 3.309(d), pertaining to diseases specific to a 
radiation-risk activity, neither melanoma, prostate cancer, 
nor actinic keratosis is a specifically enumerated disease 
subject to the presumption of service connection.  Since the 
claimed disabilities are not subject to the presumption, the 
Board does not reach the question of whether or not the 
veteran was involved in radiation-risk activity as defined by 
38 C.F.R. § 3.309(d) because whether or not the veteran was 
involved in radiation-risk activity does not change the 
outcome. 

As for establishing service connection under 38 C.F.R. 
§ 3.311, melanoma and prostate cancer are considered 
radiogenic diseases, but actinic keratosis is not.  

Under 38 C.F.R. § 3.311, there is no presumption of service 
connection for a radiogenic disease, rather 38 C.F.R. § 3.311 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the claimed 
disability.

In accordance with 38 C.F.R. § 3.311, the RO requested a dose 
estimate from the The Defense Threat Reduction Agency to 
determine the amount of ionizing radiation the veteran was 
exposed to. The DTRA reported that the average daily 
radiation level for Enewetak Atoll for September 1957 was 
0.0004 rem.

Also in accordance with 38 C.F.R. § 3.311, the RO forwarded 
the case to the Director of the Compensation and Pension 
Service, who requested an opinion from the Chief Public 
Health and Environmental Hazards Officer of VA.  The VA's 
Chief Public Health and Environmental Hazards Officer, citing 
a study program by the National Institutes of Health, 
estimated that the probability of causation by ioninzing 
radiation was less than one percent for melanoma and for 
prostate cancer. In light of the scientific study, the VA 
physician expressed the opinion that it was unlikely that the 
veteran's malignant melanoma or adenocarcinoma of the 
prostate can be attributed to exposure to ionizing radiation 
in service.  In an Advisory Opinion in accordance with 38 
C.F.R. § 3.311, the Director of the Compensation and Pension 
Service, citing the VA medical opinion and a review of the 
evidence in its entirety, expressed the opinion that there 
was no reasonable possibility that the veteran's melanoma and 
prostate cancer resulted from radiation exposure in service, 
which opposes, rather than supports, the claim. 

As for evidence of actual, direct causation between the 
veteran's exposure to ionizing radiation and melanoma, 
prostate cancer, and actinic keratosis, there is none.  
Moreover, the list of radiogenic diseases in 38 C.F.R. § 
3.311 represents scientific and medical evidence of only a 
significant statistical association between the listed 
diseases and exposure to radiation, not direct causation.  In 
essence, it lifts the burden of proving direct, actual 
causation, i.e., proving that exposure during service caused 
the disease that appeared many years later.  On the present 
record, there is no medical evidence that melanoma, prostate 
cancer, or actinic keratosis was actually caused by exposure 
to ionizing radiation.





As for the statement of the VA physician, noting the 
veteran's history of cancer and his exposure in the service 
to post-atomic testing radiation, that the veteran should 
continue in pursuit of service connection, the statement does 
not address the question of medical causation between 
ionizing radiation and the claimed disabilities.  A bare 
description of history is not transformed into medical 
evidence merely because it was recorded by a medical 
professional.  There is nothing in the language of the 
statement that suggests that any medico-evidentiary value was 
added to the history in the context of the question of 
medical causation through the medical expertise of the 
physician.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

To the extent that the veteran relates melanoma, prostate 
cancer, and actinic keratosis to exposure to ionizing 
radiation during service, where, as here, the determination 
involves a question of a medical causation, competent medical 
evidence is required to substantiate the claims. The veteran 
as a lay person is not competent to offer an opinion on 
medical causation, and consequently his statements and 
testimony does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings as to medical causation, as there is 
no favorable medical evidence that relates the claimed 
disabilities to service or to exposure to ionizing radiation 
during service, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

                                                                         
(The Order follows on the next page.).




ORDER

Service connection for right ear melanoma to include as due 
to ionizing radiation is denied.

Service connection for prostate cancer to include as due to 
ionizing radiation is denied.

Service connection for right arm actinic keratosis to include 
as due to ionizing radiation is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


